DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 5, 10 and 11 are objected to because of the following informalities:  
As to claim 5, “a introducer needle lumen” in line 2 should read “an introducer needle lumen”.  
As to claim 10, “an bio-impedance sensor” in line 4 should read “a[[n]] bio-impedance sensor”.
As to claim 11, “plurality channels” in line 9 should read “plurality of channels”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 8-10, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the second groove” in line 3. There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation "the outer surface of the catheter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the outer surface of the catheter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer surface of the catheter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “an inner surface of the catheter” in line 4 which is unclear because claim 14 already introduced an inner surface of the catheter.
Claim 17 recites the limitation "the third indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It will be assumed that claim 17 was intended to depend from claim 15 as claim 15 introduced a third indicator.
Claim 17 recites “an outer surface of the introducer needle” in line 4 which is unclear because claim 16 already introduced an outer surface of the introducer needle.
Claim 17 recites “an outer surface of the catheter” in line 6 which is unclear because claim 16 already introduced an outer surface of the catheter.
Claim 18 recites “an inner surface of the catheter” in line 4 which is unclear because claim 14 already introduced an inner surface of the catheter.
Claim 19 is unclear because it requires “wherein the first position indicator comprises the notch, wherein the first position indicator further comprises an absorbent material disposed within the notch.” However, embodiments depicted in the instant specification which show an absorbent material do not possess an absorbent material disposed within a notch that is part of a first position indicator that is configured to indicate the introducer needle is inserted into a vein AND a sensor embedded within an inner surface of the introducer needle; or a notch disposed within the introducer needle and proximate a gap disposed between an outer surface of the introducer needle and an inner surface of the catheter, and it is not clear how a system comprising all these limitations would be functional. It is believed claim 18 and/or claim 19 may have been intended to refer to the second position indicator rather than the first position indicator.

Claim 20 is unclear as to how/where the “or” statement is to be applied. I.e. it is not apparent whether all or only some of the options are necessary as an alternative to the last line of the claim and/or which lines must be applied together. This is partly due to the antecedent basis issues described above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 4,317,445).
As to claim 1, Robinson discloses a catheter system (Figs. 1-3), comprising: a catheter adapter (12), comprising a distal end and a proximal end (Figs. 1-2); a catheter (14), comprising a distal end (14a), a proximal end (opposite end within 12), a catheter lumen (interior of 14) extending through the distal end of the catheter and the proximal end of the catheter (Figs. 2, 3), and an inner surface forming the catheter lumen (inner surface of 14 forms the lumen therein), wherein the catheter extends distally from the distal end of the catheter adapter (Figs. 1, 2), wherein the distal end of the catheter comprises a hole (30); an introducer needle (22) extending through the catheter (Figs. 1-3), 
As to claim 2, Robinson teaches the catheter system of claim 1, wherein the gap is annular (referred to as “annulus 32” – see lines 32-46 col. 3, Figs. 2-3).
As to claim 14, Robinson discloses a catheter system (Figs. 1-4), comprising: a catheter adapter (12), comprising a distal end and a proximal end (Figs. 1-2); a catheter (14), comprising a distal end (14a), a proximal end (opposite end within 12), a catheter lumen (interior of 14) extending through the distal end and the proximal end (Figs. 2-3), and an inner surface forming the catheter lumen (inner surface of 14 forms the lumen therein), wherein the -30-catheter extends distally from the distal end of the catheter adapter (Figs. 1, 2), wherein the distal end of the catheter comprises a distal opening (distal opening of 14 where 22 extends through); an introducer needle (22) extending through the distal opening (Figs. 1, 2), wherein the introducer needle comprises a sharp distal tip (22a); a first position indicator (distal opening + lumen of 22, flashback chamber 26) configured to indicate the introducer needle is inserted into a vein (lines 44-46 col. 3) ; and a second position (side port 30 + annulus 32; or alternatively longitudinal slot 36 as seen in Fig. 4) indicator configured to indicate the catheter is inserted into the vein (lines 32-66 col. 3).
As to claim 20, Robinson discloses the catheter system of claim 14, wherein the second indicator comprises: a hole (30) disposed within the distal end of the catheter (Figs. 2, 3) and in fluid communication with a gap (annulus 32) disposed between an outer surface of the introducer needle and an inner surface of the catheter (Figs. 2, 3).


Claim(s) 1, 3, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hokama (US 5,279,572).
As to claim 1, Hokama discloses a catheter system (Figs. 1a, 1b, 3, 4), comprising: a catheter adapter (41), comprising a distal end and a proximal end (Figs. 1a, 1b, 3, 4); a catheter (external needle 2; which is “made of a transparent or translucent synthetic resin” – lines 20-21 col. 4), 
As to claim 3, Hokama discloses the catheter system of claim 1, wherein the introducer needle comprises a groove (7), wherein a distal end of the groove is proximate the hole (see Figs. 1, 3, 4), wherein the gap is disposed within the groove (Figs. 1a, 1b, 3, 4).
As to claim 14, Hokama discloses a catheter system (Figs. 1a-4), comprising: a catheter adapter (4), comprising a distal end and a proximal end (Figs. 1a, 1b, 3, 4); a catheter  (external needle 2; which is “made of a transparent or translucent synthetic resin” – lines 20-21 col. 4), comprising a distal end, a proximal end, a catheter lumen (interior of 2) extending through the distal end and the proximal end (see Fig. 1a, 3, 4), and an inner surface forming the catheter lumen (see Fig. 1a, 3, 4), wherein the -30-catheter extends distally from the distal end of the catheter adapter (Fig. 1a), wherein the distal end of the catheter comprises a distal opening (opening seen in distal end of 2 where internal needle 3 exits from); an introducer needle (3) extending through the distal opening (Fig. 1a, 3, 4), wherein the introducer needle comprises a sharp distal tip (cutting edge tip 1); a first position indicator configured to indicate the introducer needle is inserted into a vein (see lines 1-17 col. 4); and a second position indicator configured to indicate the catheter is inserted into the vein (see lines 18-28 col. 4; Figs. 1a, 1b, 3, 4).
As to claim 18, Hokama discloses the catheter system of claim 14, wherein the first position indicator comprises:  -31-a notch (groove 7) disposed within the introducer needle (Figs. 1a, 1b, 3, 4) and proximate a gap disposed between an outer surface of the introducer needle and an inner surface of 
As to claim 20, Hokama discloses the catheter system of claim 14 as described above, and further wherein the second indicator comprises: a hole (distal opening of 2) disposed within the distal end of the catheter (2) and in fluid communication with a gap disposed between an outer surface of the introducer needle and an inner surface of the catheter (gap formed between an outer surface of the introducer needle and an inner surface of the catheter where groove 7 is located).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsutoshi (JP2000262628A – cited by applicant on 12/10/2020 IDS – the examiner has provided a machine-translated copy of the specification with this office action).
As to claim 11, Katsutoshi discloses a catheter system (Figs. 1, 13, 15, 16), comprising:  -29-a catheter adapter (3), comprising a distal end and a proximal end (Fig. 1); a catheter (2), comprising a distal end (end of 2 on left side of Fig. 15), a proximal end (opposite end within 3), a catheter lumen (22) extending through the distal end and the proximal end (Fig. 1, 15), and an inner surface forming the catheter lumen (Fig. 1, 15), wherein the distal end comprises a distal opening (23), wherein the catheter extends distally from the distal end of the catheter adapter (Fig. 1), wherein the inner surface of the catheter comprises a plurality of channels (24) extending from the distal opening (Figs. 15-16); and an introducer needle (4) extending through the distal opening (Fig. 1, 15), wherein the introducer needle comprises a sharp distal tip (41), wherein the plurality of channels are configured to allow blood to flow between an outer surface of the introducer needle and the inner surface of the catheter in response to the distal end of the catheter being inserted into a vein (pages 7-8 describe grooves 24 functioning as blood flow paths).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bornhoft (US 2019/0054270 A1).
As to claim 11, Bornhoft discloses a catheter system (Figs. 1a-3, 6), comprising:  -29-a catheter adapter (16), comprising a distal end and a proximal end (Figs. 1a-2); a catheter (18), comprising a distal end (26), a proximal end (end within 16), a catheter lumen (32) extending through the distal end .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of King et al. (US 2007/0255220 A1, hereafter ‘King’).
As to claim 5, Robinson discloses the catheter system of claim 1 as described above, and further wherein the introducer needle (22) comprises a distal end (end near 22a), a proximal end (end at hub 24), a introducer needle lumen (interior of 22) extending through the distal end of the introducer -28-needle and the proximal end of the introducer needle (see lines 44-46 col. 3), and an inner surface forming the introducer needle lumen (Fig. 2).

King discloses a sensor (36 and/or 38) which can be placed in various locations within a needle, including being embedded in wall of the needle (see Figs. 1-10), wherein the sensor is configured to detect the distal end of the introducer needle is within the vein (see at least paragraphs 0026, 0027, 0039, Figs. 1-10 showing/describing different locations for sensors including within the needle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson to include a sensor at any of various locations, including embedded in the inner surface of the introducer needle at the distal end of the introducer needle, wherein the sensor is configured to detect the distal end of the introducer needle is within the vein in view of King. One would have been motivated to do so in order to determine when the distal end of the introducer needle is inside the vein (see abstract, paragraphs 0026, 0027, 0039 of King).

As to claim 6, Robinson in view of King teaches the catheter system of claim 5 as described above.  Robinson is silent to the limitations of claim 6 however King further discloses wherein the sensor comprises a bio-impedance sensor (see para 0033, 0037 of King disclosing how its sensors detect impedance of blood). It thus would have been further obvious to one having ordinary skill in the art when modifying Robinson to do so such that the sensor comprises a bio-impedance sensor. One would have been motivated to do so in order to determine when the distal end of the introducer needle is inside the vein (see abstract, paragraphs 0026, 0027, 0039 of King).

As to claim 7, Robinson in view of King teaches the catheter system of claim 5 as described above.  Robinson is silent to the limitations of claim 7 however King further teaches a plurality of other sensors, wherein the sensor and the plurality of other sensors comprise bio-impedance sensors (see para 0035 which teaches “further electrical contacts beyond the pair of electrical contacts 36, 38 may be provided for detection of blood flow further up into the cannula”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified Robinson such that Robinson comprises a plurality of other sensors, wherein the sensor and the plurality of other sensors comprise bio-impedance sensors, wherein the sensor and the plurality of other sensors are aligned with a bevel of the introducer needle in view of the teachings of King. One would have been motivated to do so in order to alert a user as to how deep the bevel/insertion needle has entered a vessel (see para 0035, 0036; though as noted above King does not show multiple sensors on the bevel, King does describe its sensors solving a similar problem that the instant application discusses in page 16 – determining a depth at which blood has reached; therefore, one having ordinary skill in the art would have been reasonably apprised from King that electrodes could have been placed in a variety of locations for determining when selected parts of the device come in contact with blood including, for example, different parts of a bevel).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Hann (US 2014/0171770 A1).
As to claims 8-9, Robinson discloses the catheter system of claim 1 as described above, but is silent to a sensor embedded in the outer surface of the catheter at the distal end of the catheter and proximate the gap, wherein the sensor is configured to detect the distal end of the catheter is within the vein and wherein the sensor comprises a bio-impedance sensor, a pressure sensor, a capacitance sensor, or an infrared sensor.
Hann discloses a sensor (any or all of sensors A, B, C, D) embedded in the outer surface of the catheter (10) at the distal end of the catheter (see Figs. 1A-1D, para 0026, 0027, 0054), wherein the sensor is configured to detect the distal end of the catheter is within the vein and wherein the sensor comprises a bio-impedance sensor (see Figs. 1A-1D, para 0026, 0027, 0054).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornhoft in view of King.
As to claim 12, Bornhoft discloses the catheter system of claim 11 as described above and further wherein the introducer needle comprises a distal end (distal end being interpreted as an arbitrary portion of needle 22 near tip 24), a proximal end (located within 5; see Fig. 1), but is silent to an introducer needle lumen extending through the distal end of the introducer needle and the proximal end of the introducer needle, and an inner surface forming the introducer needle lumen and a sensor embedded in the inner surface of the introducer needle at the distal end of the introducer needle, wherein the sensor is configured to detect the distal end of the introducer needle is within the vein.
King discloses an introducer needle lumen (interior of 20) extending through the distal end of the introducer needle and the proximal end of the introducer needle (see Figs. 1-3, 5, 6, 9, 10), and an inner surface forming the introducer needle lumen (see Figs. 1-3, 5, 6, 9, 10), as well as a sensor (36 and/or 38) which can be placed in various locations within a needle, including being embedded in wall of the needle (see Figs. 1-10), wherein the sensor is configured to detect the distal end of the introducer needle is within the vein (see at least paragraphs 0026, 0027, 0039, Figs. 1-10 showing/describing different locations for sensors including within the needle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Bornhoft to include an introducer needle lumen extending through the distal end of the introducer needle and the proximal end of the introducer needle, and an inner surface forming the introducer needle lumen and a sensor at any of various locations, including embedded in the inner surface of the introducer needle at the distal end of the introducer needle, wherein the sensor is configured to detect the distal end of the introducer needle is within the vein in view of King. One would have been motivated to do so in order to use impedance .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsutoshi in view of Hann.
As to claim 13, Katsutoshi discloses the catheter of claim 11 as described above, but is silent to a sensor embedded in the outer surface of the catheter at the distal end of the catheter and proximate the gap, wherein the sensor is configured to detect the distal end of the catheter is within the vein.
Hann discloses a sensor (any or all of sensors A, B, C, D) embedded in the outer surface of the catheter (10) at the distal end of the catheter (see Figs. 1A-1D, para 0026, 0027, 0054), wherein the sensor is configured to detect the distal end of the catheter is within the vein and wherein the sensor comprises a bio-impedance sensor (see Figs. 1A-1D, para 0026, 0027, 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Katsutoshi in view of Hann to include a sensor embedded in the outer surface of the catheter at the distal end of the catheter and proximate the gap (the examiner is assuming that “the gap” was intended to refer to the plurality of channels), wherein the sensor is configured to detect the distal end of the catheter is within the vein and wherein the sensor comprises a bio-impedance sensor. One would have been motivated to do so in order to detect the presence of blood and determine a location of the catheter within the vein (see Figs. 1A-1D, para 0026, 0027, 0054 of Hann).

Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Johnson et al. (US 2008/0103483 A1, hereafter 'Johnson').
As to claim 15, Robinson discloses the catheter system of claim 14 as described above, wherein the second position indicator is configured to indicate the catheter is inserted into the vein a first amount (side port 30 + annulus 32; or alternatively longitudinal slot 36 both indicating that side port 30 of the catheter has entered the vein a first amount). However Robinson is silent to a third position indicator configured to indicate the catheter is inserted within the vein a second amount.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to add a third position indicator in the form of marking on the catheter configured to indicate the catheter is inserted within the vein a second amount. One would have been motivated to do so as the markings can provide additional and multiple visual indications of catheter implant depth (see Fig. 9A, para 0106 of Johnson).

As to claim 17, Robinson in view of Johnson teaches the catheter system of claim 15 as described above. In making the modification of Robinson as noted in the rejection of claim 15, the modified system of Robinson would include an indicator in the form of a marking disposed on an outer surface of the catheter (this thus being interpreted as the third indicator; see Fig. 9A, para 0106 of Johnson).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokama in view of Johnson.
As to claim 16, Hokama discloses the catheter system of claim 14 as described above, and further wherein the first position indicator comprises a notch (groove 7) disposed within the introducer needle and proximate a gap disposed between an outer surface of the introducer needle and an inner surface of the catheter (a gap is formed between the introducer needle and catheter as a result of the groove), but is silent to wherein the second position indicator comprises a marking disposed on an outer surface of the catheter.
Johnson discloses a position indicator comprises a marking (markings 132) disposed on an outer surface of the catheter (108) (see Fig. 9A, para 0106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to add a third position indicator in the form of marking on the catheter in addition to or alternatively to the current second indicator of Hokama. One would have been motivated .

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10, while both Robinson and Hokama teach the catheter system of claim 1 as described above, and further wherein the introducer needle comprises a distal end, a proximal end, an introducer needle lumen extending through the distal end of the introducer needle and the proximal end of the introducer needle, and an inner surface forming the introducer needle lumen (see Figs. 1-4 of Robinson and Figs. 1a, 1b, 3, 4 of Hokama), each are silent to the system further comprising an bio-impedance sensor, wherein the bio- impedance sensor comprises a first electrode and a second electrode, wherein the first electrode is embedded in the inner surface of the introducer needle at the distal end of the introducer needle or the outer surface of the catheter at the distal end of the catheter within the gap, wherein the second electrode is configured to be secured to skin of a patient  in combination with the rest of the limitations of claim 10.

The examiner notes that no prior art rejection is being given for claims 4 or 19 at this time, however the rejections under 35 U.S.C. 112 of claims 4 and 19 make it difficult to discern whether the claimed limitations would be allowable. Thus claims 4 and 19 are not being considered as containing allowable subject matter.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783